DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment to the claims and specification received on February 25, 2021 is acknowledged and entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ron Laby on April 15, 2021.
The application has been amended as follows: 
IN THE TITLE
The title has been changed to best describe the claimed invention
METHODS FOR IMPROVING COMPETENCY OF CORN PLANT IMMATURE EMBRYO
	IN THE ABSTRACT
	The abstract has been changed to best describe the claimed invention
	The present invention provides methods for improving competency of plant cells, such as corn plant immature embryo for bacterial-mediated transformation comprising contacting the plant cells, such as corn plant immature embryo with an effective amount of polyethylene glycol (PEG) for a period of time prior to transformation. The ability to store and maintain competent plant cells, such as corn plant immature embryo for transformation and tissue culture allows more efficient planning and execution of large-scale experiments by providing flexibility of peak production hours, or during unplanned disruptions in the production process. These methods are useful in preserving the viability of plant cells, such as corn plant immature embryo in various storage conditions, thus improving their competency for transformation and tissue culture.
IN THE CLAIM
Claims 2 and 17 have been cancelled without prejudice.
1.  (Currently amended) A method for improving competency of corn plant immature embryo 
 corn plant immature , wherein the effective amount of the polyethylene glycol is about 1% to about 20% by volume.
10.  (Currently amended) The method of claim 7, wherein the cytokinin is selected from the group consisting of BAP, zeatin, kinetin, TDZ, or a combination thereof.
12.  (Currently amended) The method of claim 1, wherein the polyethylene glycol containing composition is contacted with the corn plant immature embryo 
13.  (Currently amended) The method of claim 12, wherein the polyethylene glycol containing composition is contacted with the corn plant immature embryo 
14.  (Currently amended) The method of claim 12, wherein the polyethylene glycol containing composition is contacted with the corn plant immature embryo utes to 300 minutes.
15.  (Currently amended) The method of claim 1, further comprising regenerating of the corn plant immature embryo into whole plants.
19.  (Currently amended) The method of claim 1, further comprising a step of rinsing the corn plant immature embryo 
20.  (Currently amended) The method of claim 1, further comprising the step of transforming the corn plant immature 

                                                          Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are free of the prior art because the cited references used in the rejection do not teach a method of improving competency of corn plant immature embryo (support can be found, for examples in Tables 16 and 18, Examples 9-19) for bacterial mediated transformation comprising contacting corn plant immature embryo with an effective amount of polyethylene glycol containing composition prior to transformation, where the effective amount of polyethylene glycol is about 1% to about 20% (support can be found in Table 16 and 9-15 and 18-19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 6AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661